NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


U.S. BANK NATIONAL                          )
ASSOCIATION, AS SUCCESSOR                   )
IN INTEREST TO BANK OF                      )
AMERICA NATIONAL ASSOCATION,                )
THE SUCCESSOR BY MERGER TO                  )
LASALLE BANK NATIONAL                       )
ASSOCIATION, IN ITS CAPACITY                )
AS TRUSTEE FOR THORNBURG                    )
MORTGAGE SECURITIES TRUST                   )
2006-3, BY CALIBER HOME LOANS,              )
INC., F/K/A VERICREST FINANCIAL,            )
INC., AS ITS ATTORNEY IN FACT,              )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D16-4830
                                            )
CRESCENT OAKS FORECLOSURES,                 )
LLC; PAUL JALLO; NINA JALLO                 )
A/K/A NINAWA MAAJOIN JALLO;                 )
CAPITAL CITY BANK; CRESCENT                 )
OAKS COMMUNITY ASSOCATION,                  )
INC.,                                       )
                                            )
              Appellees.                    )
                                            )

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Shaib Y. Rios of Brock & Scott, PLLC,
Fort Lauderdale, for Appellant.

Kalei McElroy Blair of Wetherington
Hamilton, PA, Tampa, for Appellee
Crescent Oaks Foreclosure, LLC.

No appearance for remaining Appellees.



PER CURIAM.

            Affirmed.



KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.




                                         -2-